Citation Nr: 0804000	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 
through August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and July 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The Board notes that a September 1995 rating decision denied 
a claim of service connection for a nervous disorder or PTSD.  
The veteran was notified of the denial, but did not appeal.  
Consequently, new and material evidence is required to reopen 
either claim.  38 C.F.R. § 3.156 (2007).  The Board now finds 
that new and material evidence sufficient to reopen the PTSD 
claim has been received.  This is so because this disability 
was shown only as a probable diagnosis when the RO denied the 
claim in September 1995 and because evidence received 
thereafter includes more clearly articulated clinical 
assessments of PTSD.  The decision below therefore addresses 
this claim de novo.  As for the claim of service connection 
for psychiatric disability other than PTSD, the decision 
below addresses the application to reopen this previously 
denied claim.  

As an initial matter, the Board notes that the veteran's 
attorney has argued that VA physicians are not complying with 
VHA Directive 2000-029, Provision of Medical Opinions by VA 
Health Care Practitioners, because the veteran's treating 
physician declined to provide an opinion as to whether the 
veteran's PTSD was related to military combat.  In this 
regard, the Board notes that in a November 2003 letter, the 
veteran himself noted that he had repeatedly requested a 
medical opinion from his treating physician and his physician 
declined to provide the opinion.  The RO and Board are not in 
a position to compel the veteran's treating physician to 
provide an opinion; rather, the physician can provide a nexus 
opinion at his/her discretion.  As noted in VHA directive 
2000-029, "if the health care provider is the veteran's 
treating physician, and is unable, or deems it inappropriate, 
to provide an opinion or statement, such physician shall 
refer the veteran's request to another health care provider 
for the opinion or statement."  Here, although the veteran's 
treating VA physician did not provide the medical opinion, 
the veteran was afforded a VA examination in April 2003 where 
an opinion was provided on the question of whether the 
veteran had PTSD.


FINDINGS OF FACT

1.  The veteran does not have PTSD related to military 
service.

2.  By way of a September 1995 rating decision, the RO denied 
service connection for a nervous condition; the veteran did 
not appeal.

3.  Evidence received since the September 1995 rating 
decision, is new to the record, but does it raise a 
reasonable possibility of substantiating the claim of service 
connection for psychiatric disability other than PTSD.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder other than PTSD has not been received.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, April 2003 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's PTSD claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim, and he was told what was required to substantiate 
the underlying service connection claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), personnel records, VA and 
private medical records, Social Security Administration (SSA) 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

A psychiatric evaluation conducted in December 1994 by J.L, 
M.D. of the Monroe Clinic, department of psychiatry, noted 
that the veteran had complained of anxiety attacks since 
Vietnam, and noted that he had had 32 jobs since returning 
from Vietnam.  The examiner stated that the veteran 
complained mostly about panic attacks, when he felt like 
everything was closing in on him, and he felt afraid and 
insecure, and like he has claustrophobia.  The veteran noted 
that he served on a Navy destroyer, and in the past he had 
nightmares and cold sweats and flashbacks about hearing guns 
and having headaches from the guns firing.  The examiner 
noted that he asked the veteran about physical and sexual 
abuse, and he said that his older brother had sex with him 
when he was about 8 or 9 years old, and stated that he had 
flashbacks about that, and he is jumpy about that sometimes, 
although he did not feel that it changed his life.  The 
examiner commented that between the destroyer, the guns, the 
noises, the nightmares, the flashbacks, and the sexual abuse 
by his brother, that there was "probably" a diagnosis of 
PTSD.  The examiner, Dr. L., gave the veteran a DSM-IV axis I 
diagnosis of PTSD and panic disorder.

The veteran was afforded a VA PTSD examination in May 1995.  
The veteran presented reporting that he had anxiety for as 
long as he could remember, but could not remember if the 
anxiety preceded his Vietnam service.  He stated that the 
anxiety attacks lasted up to two hours and occurred about 
every other day, and involved sweating, tearfulness, 
shortness of breath, tachycardia and a diffuse tingling 
sensation.  The veteran stated that he had 26 jobs since his 
discharge from the service, and did not seek help because of 
his pride.  He reported that his attacks occurred randomly 
and were not usually initiated by any particular situation or 
event, but usually occurred at night.  In conjunction with 
his anxiety attacks, the veteran reported some loss of sleep 
averaging approximately four to five hours per night and 
reported anhedonia and decreased energy and concentration.

On examination, the examiner stated that he was alert and 
oriented to person, place and time, his speech was normal in 
tone, rhythm and speed, his thought content revealed evidence 
of passive suicidal ideation, no homicidal ideation, and his 
thought processes were logical, coherent and cohesive, and 
there was no evidence of auditory or visual hallucinations, 
but the veteran had some symptoms of increased arousal, 
including irritability, angry outbursts and an exaggerated 
startle response.  The examiner also noted that the veteran 
seemed to have some feelings of estrangement and difficulty 
with relationships with people outside of his family.  Based 
on his symptoms, the examiner concluded that the veteran did 
not fill the diagnostic criteria for PTSD because he did not 
re-experience traumatic events or associate current events 
with past trauma.  However, the examiner stated that he did 
meet the criteria for panic disorder without agoraphobia and 
the symptoms of his panic disorder seem to have led to a 
significant impact on his ability to work; and in addition, 
the examiner noted that he met the criteria for dysthymia and 
that this had some impact on his work and his relationships.

A November 1995 psychiatric evaluation by D.R., D.O. of the 
Monroe Psychiatric Clinic, gave the veteran an Axis I 
diagnosis of dysthymia, and PTSD, residual type.  At this 
examination, the veteran noted that he had flashbacks and 
paranoia for a couple of years after Vietnam, but had not 
experienced flashbacks for about 15 years, and denied current 
auditory or visual hallucinations.  The veteran denied having 
problems with most symptoms of PTSD other than irritability, 
outbursts of anger, difficulty concentrating and exaggerated 
startle.

On examination, the veteran admitted to being a little more 
depressed for the last five months knowing that he was stuck 
with his job but needed to be able to make good money.  The 
veteran stated that he was concerned that if he quit his job, 
he would lose his wife, and also stated that he had been 
having crying jags 2-3 times a week and was encouraged by his 
wife to come back in for treatment.  He denied symptoms of 
psychosis or paranoia, and denied suicidal ideas.  The 
examiner stated that he did not note obvious deficits in 
concentration or memory during the examination.

Additional progress notes from the Monroe Clinic dated from 
January 1995 through July 1999, contain diagnoses of PTSD, 
residual type and depressive disorder, panic and avoidance, 
dysthymia, and personality disorder, with dependent, 
avoidant, and borderline features.

Progress notes from the Shullsburg clinic dated from June 
1997 through May 2002 note PTSD, and reference the various 
medications the veteran was taking for his PTSD and anxiety; 
however, the records do not mention the etiology of his PTSD 
and anxiety.

Outpatient treatment records dated from June 2001 through 
October 2003, contain diagnoses of PTSD and anxiety disorder, 
and a discharge summary dated in June 2001 noted that the 
veteran presented to urgent care with suicidal ideation, 
which seemed to be related to a renewal of a trucking job 
that increased his anxiety.  The examiner gave the veteran an 
axis I diagnosis of adjustment disorder with anxiety, 
suicidal ideation, depression, and chronic PTSD, and assigned 
a GAF of 45, noting that the veteran had long standing 
anxiety disorder, associated with multiple traumas, and was 
stressed by a new job that required him to be away from home 
for more extended periods of time, thus depriving him of 
sufficient access to reassuring support.

The veteran was afforded another VA PTSD examination in April 
2003.  The examiner noted that the veteran was being treated 
at the Madison VA Hospital mental health clinic for various 
diagnoses, including a history of an adjustment disorder not 
otherwise specified, anxiety disorder not otherwise 
specified, and a history of PTSD.  The veteran described 
episodes of increased anxiety that occurred particularly when 
he was by himself.  He noted that these symptoms lasted for 
about 20 minutes and then went away, and he stated that he 
had episodes two times in the last year, noting that one 
occurred right after he was laid off work.  In regards to his 
time spent in the military, the veteran stated that he was a 
Boatswain's mate which entailed moving the gun directions up, 
down, and to the side, and stated that they typically did 
shore bombings, and he never knew what they hit.  He also 
described an occasion where Vietcong were shooting over his 
head, and he realized that his ship was in too close and 
within their range.  The veteran denied that his ship was 
ever hit, though he did recall hearing that another ship got 
hit at one point, but he denied ever seeing another ship get 
hit.  The veteran also noted that he often wondered how 
people died from the bombing done by his ship.  He denied 
having any intrusive thoughts related to any of his service 
or military experiences, and although he acknowledged having 
some nightmares, he said that he had not had any nightmares 
in several years, and when specifically asked, he stated that 
he did not have any nightmares of combat and denied any fears 
that he would be killed.  The examiner noted that the 
veteran's report to him at the examination was in direct 
contrast to a letter that he wrote dated in May 2002, where 
the veteran described the nightmares that had a negative 
effect on him, and also described thirty years of haunting 
war and recurring dreams.

On examination, the examiner noted that the veteran did have 
symptoms consistent with a DSM-IV diagnosis of panic disorder 
without agoraphobia, and opined that the veteran did not have 
symptoms of PTSD related to his service experience.  
Specifically, the examiner explained that he did not have 
intrusive thoughts, nightmares, or episodes of reliving, and 
did not have avoidant symptoms.  The examiner noted that 
although the veteran described intrusive thoughts on his 
letter dated in May 2002 (although he did not specify what 
of), at this examination, the veteran denied any intrusive 
thoughts.  However, the veteran did describe a history of 
treatment for intrusive thoughts related to sexual activity 
between him and his brother when he was a child.  The veteran 
stated that in the past he had experienced intrusive thoughts 
related to his experiences of sexual activity with his 
brother, but stated that since his treatment those thoughts 
were mostly forgotten, and he no longer continued to have 
intrusive thoughts of the sexual trauma.  The examiner stated 
that after reviewing the PTSD criteria, he was unable to 
elicit enough symptoms that would warrant a diagnosis of PTSD 
and subsequently these would fall under a diagnosis of 
anxiety disorder not otherwise specified with symptoms in the 
PTSD range related to his experiences of sexual abuse as a 
child.  The examiner also noted, by record review, that the 
veteran had some history of intrusive thoughts relating to a 
truck crash two years ago, but again, the examiner stated 
that these did not meet the criteria for PTSD and were also 
not related to his service experience.  The examiner gave an 
Axis I diagnosis of panic disorder without agoraphobia, and 
anxiety disorder not otherwise specified.  

Outpatient treatment records dated from November 2003 through 
June 2005, contain a January 2004 entry again diagnosing the 
veteran with chronic PTSD and depressive disorder and noting 
that he continued to experience daytime vigilance with some 
exaggerated startle, and noted that he can have nightmares 
and re-experiencing of memories; however, the report does not 
discuss what memories he re-experienced, i.e. whether these 
memories were related to service or not.  A December 2004 
entry noting that overall the veteran was fair, and provided 
an axis I diagnosis of PTSD, well controlled, and depressive 
disorder in partial remission.

Outpatient treatment records dated from January 2006 through 
September 2006, contain the most recent September 2006 axis I 
diagnoses of PTSD, well controlled, depressive disorder, NOS, 
in partial remission, and anxiety disorder NOS; however none 
of the records connect any of these current diagnoses to 
military service.

III.  Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including psychoses, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the veteran's stressor(s) must be independently 
verified because his personnel records do not document combat 
service.  Specifically, the veteran's DD-214 noted that the 
veteran received the National Defense Service Medal, and the 
Vietnam Service Medal, neither of which denote combat per se, 
and further, the veteran's military occupational specialty 
(MOS) was a Boatswain's mate, and the DD 214 noted the 
related civilian occupation as a water transportation 
occupation.  

Regarding establishing a specific stressor, and obtaining 
corroborating evidence that the stressor occurred, the Board 
notes that the RO attempted to obtain additional information 
from the veteran to verify his stressor incident(s), but he 
did not respond to the request.  Specifically, the RO sent 
the veteran a letter asking for a detailed description of 
each incident, what he witnessed, his actual role in each 
stressful incident, the dates of the incident, his location 
of assigned duty station at the time of the incident, and 
asked the veteran to provide the RO with information 
regarding whether or not the incident involved the death of 
one or more friends, and if so, the RO requested that the 
veteran provide their names, and any other information about 
them.  

To date, although the veteran has provided some information 
regarding his time spent in the military, he has not provided 
detailed information such as the time, place and date range 
of a stressful incident that would allow for effective 
research.  In this regard, the Board notes that the veteran 
did submit a letter in May 2000 noting that his PTSD was the 
result of his service in Vietnam aboard the U.S.S. Picking, 
stating that the most terrifying thing he ever heard was 
"man your battle stations", noting that he was a pointer 
and trainer in the five-inch gun mount.  In addition, during 
his April 2003 VA examination, the veteran noted that he was 
a Boatswain's mate which entailed moving the gun directions 
up, down and to the side, and noted that his ship did shore 
bombings and he never knew what they hit, and described an 
occasion where Vietcong were shooting over his head.  He also 
noted that although his ship was never hit, and did recall 
hearing that another ship was hit but did not see the ship 
get hit.  The file also contains an internet search regarding 
the veteran's ship, noting that the U.S.S. Picking bombarded 
enemy military, naval, and logistical areas in North and 
South Vietnam.  However, despite this information regarding 
his time spent in the military, because the veteran did not 
describe a specific incident, or give a date range, there is 
no stressor incident that can be effectively researched, and 
thus no stressful event that can be independently 
corroborated as required by VA regulations.

More significant is the fact that there is no medical 
evidence of record that has attributed any PTSD symptoms to 
an in-service experience, even the shelling activities in 
which the veteran participated.  In fact, the April 2003 VA 
examiner did not even provide a diagnosis of PTSD.  Rather, 
the VA examiner opined that the veteran did not have symptoms 
of PTSD related to his military service, noting that he did 
not have intrusive thoughts, nightmares, episodes of 
reliving, or avoidant symptoms.  However, the examiner noted 
that although not experiencing intrusive thoughts, the 
veteran did describe a history of intrusive thoughts in the 
past related to his sexual experiences with his brother at a 
young age, and a post-service truck accident.  Based on this 
information, the examiner stated that he was unable to elicit 
enough symptoms that would warrant a diagnosis of PTSD and 
stated that any symptoms the veteran experienced would fall 
under a diagnosis of anxiety disorder, with symptoms in the 
PTSD range related to his experiences of sexual abuse as a 
child.  The examiner gave an axis I diagnosis of panic 
disorder and anxiety disorder, not otherwise specified, and 
did not diagnose the veteran with PTSD.

The record nevertheless contains private psychiatric 
evaluations and progress notes from the Monroe Clinic, the 
Shullsburg clinic, and records from the Madison VAMC, all of 
which contain clinical assessments of PTSD.  Other than the 
December 2004 psychiatric evaluation by J.L. discussed below, 
none of the voluminous psychiatric records that found PTSD 
relates the disability to any in-service stressful event, or 
in any other way attributes PTSD to military service.

The Board notes that Dr. L., of the Monroe clinic, department 
of psychiatry, in a December 2004 psychiatric evaluation, 
provided an axis I diagnosis of PTSD, noting that between the 
destroyer, the guns, the noises, the nightmares, the 
flashbacks, and the sexual abuse by his brother, we 
"probably" have a diagnosis of PTSD.  In this case, 
although the examiner mentioned the veteran's Navy ship, no 
specific in-service stressor/incident was noted as the basis 
for the veteran's PTSD diagnosis.  As such, Dr. L's opinion 
linking PTSD to the "destroyer and guns" was extremely 
vague and speculative.  His opinion did not discuss whether 
he reviewed the claims file; nor did it offer any further 
explanation regarding the trauma the veteran experienced 
aboard the Navy ship and why Dr. L. believed the veteran's 
PTSD was attributable to "the destroyer and guns"-i.e., 
his military service.  Accordingly, the Board gives greater 
evidentiary weight to the April 2003 VA examiner's opinion, 
because he provided a detailed, thorough opinion supported by 
a review of the record, including the May 1995 VA 
examination, and concluded that the veteran did not have 
symptoms of PTSD related to military service, and noted that 
although the veteran experienced some PTSD symptoms, these 
were related to his sexual abuse as a child.  See Prejean v. 
West, 13 Vet. App. 444, 448-499 (2000) (the thoroughness and 
detail of a medical opinion are important factors in 
assessing the probative value of the opinion).

In sum, the file does not contain evidence of a corroborated 
in-service stressor incident, and there is no probative 
medical evidence in the file otherwise linking the veteran's 
noted history of PTSD with military service.  The Board notes 
that the veteran's attorney has vigorously argued that his 
treating VA physician believes that he suffers from PTSD even 
though the April 2003 VA examiner did not provide a diagnosis 
of PTSD.  However, as noted above, obtaining a PTSD diagnosis 
is only part of the analysis.  Without a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred, both of which are lacking in 
this instance, service connection for PTSD is not warranted.



Psychiatric disorder other than PTSD

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the September 1995 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
acquired psychiatric disorder was incurred in or aggravated 
by his military service.

At the time of the September 1995 denial, the evidence of 
record consisted of the veteran's service medical records 
(SMRs), service personnel records, hospital reports from 
Memorial hospital dated in March 1976, August 1976 and 
November 1977 related to treatment for gastroenteritis; and a 
May 1995 VA examination that diagnosed the veteran with panic 
disorder, without agoraphobia, and dysthymia, but did not 
relate either disability to military service.

The evidence received since the September 1995 denial 
consists of SSA records that note a primary diagnosis of 
anxiety disorder and a secondary diagnosis of affective 
disorder and noted that because of his inability to hold a 
job, the veteran's self esteem gets pretty low, which leads 
to depression or a panic attack; a service treatment plan 
document dated in December 1994 noting that the veteran 
complained of chronic anxiety which made it difficult to 
work; a May 2002 statement from the veteran discussing his 
time in the military; a September 2001 statement from the 
veteran discussing his current psychiatric state; progress 
notes from the Monroe Clinic dated from January 1995 through 
July 1999; a psychiatric evaluation by Dr. L. dated in 
December 1994; a psychiatric evaluation by Dr. R. of the 
Monroe clinic dated in November 1995; progress notes dated 
from June 2001 through October 2003, which contain a June 
2001 axis I diagnosis of adjustment disorder--not otherwise 
specified, and anxiety disorder, but do not discuss a 
connection to military service; outpatient treatment records 
from the Madison VAMC dated from November 2003 through June 
2005; January 2006 through March 2006; and May 2006 through 
September 2006, which contain diagnoses of depressive 
disorder, including a January 2004 axis I diagnosis of 
depressive disorder, and a March 2006 diagnosis of depressive 
disorder in partial remission.  In addition, the record 
contains an April 2003 VA examination which diagnosed the 
veteran with panic disorder without agoraphobia, and anxiety 
disorder not otherwise specified.

Although the aforementioned records are new, in the sense 
that the progress notes, outpatient treatment reports, 
private medical records, statements from the veteran, SSA 
records and VA examination, were not of record at the time of 
the 1995 denial, the records are not material because when 
considered alone or with previous evidence of record, this 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  Specifically, 
although the newly submitted evidence contains diagnoses of 
depressive disorder, anxiety disorder, and panic disorder and 
notes complaints of chronic anxiety, none of these records 
provides a link between any acquired psychiatric disorder and 
the veteran's period of military service.  Without any new 
evidence relating a psychiatric disorder to his time spent in 
the military, the new evidence does not raise a reasonable 
possibility of substantiating the claim.

Here, the determinative, but missing, evidence would be 
medical evidence that an acquired psychiatric disorder either 
began during or worsened during military service.  The 
veteran is not competent to provide such medical information 
regarding the nature of a disease or its progression; 
consequently, his assertions in this regard do not raise a 
reasonable possibility of substantiating his claim.  Because 
new and material evidence has not been received, the claim to 
reopen is denied.


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, the application to 
reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


